SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 19, 2007 TXCO Resources Inc. (Exact name of registrant as specified in its charter) Delaware 0-9120 84-0793089 (State of (Commission File (IRS Employer incorporation) Number) Identification No.) 777 E. Sonterra Blvd., Suite 350 San Antonio, Texas 78258 (Address of principal executive offices) (Zip Code) (210) 496-5300 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) - 1 - Item 7.01: Regulation FD The Company issued a press release on December 19, 2007, announcing its 2008 CAPEX budget and updating on current operations. The press release is attached as Exhibit 99.1. Additionally, the Company issued a press release on December 20, 2007, announcing a review of strategic alternatives to maximize the value of its extensive San Miguel tar sand holdings in the Maverick Basin of South Texas. The press release is attached as Exhibit 99.2. The information contained in this report under Item 7.01, including the exhibits, is intended to be furnished and shall not be deemed "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall such information be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended. Item 9.01: Financial Statements and Exhibits Exhibit Number Description 99.1 Press release dated December 19, 2007, entitled "TXCO Resources Announces Record 2008 CAPEX, Updates Current Operations" 99.2 Press release dated December 20, 2007, entitled "TXCO Resources to Explore Strategic Alternatives For San Miguel Tar Sand Assets" SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. TXCO Resources Inc. Dated: December 21, 2007 /s/ P. Mark Stark P. Mark Stark Chief Financial Officer (Principal Accounting and Financial Officer) EXHIBIT INDEX Exhibit Number Description 99.1 Press release dated December 19, 2007, entitled "TXCO Resources Announces Record 2008 CAPEX, Updates Current Operations" 99.2 Press release dated December 20, 2007, entitled "TXCO Resources to Explore Strategic Alternatives For San Miguel Tar Sand Assets" * *
